 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 1 of 11 Page ID #:380

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
     Case No.      CV 19-2507 PA (MRWx)                                          Date    August 23, 2019
     Title         William Smith, et al. v. The Weeknd, et al.



     Present: The Honorable         PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
             Kamilla Sali-Suleyman                          Not Reported                         N/A
                 Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
     Proceedings:             IN CHAMBERS - COURT ORDER

        Before the Court is a Motion to Dismiss and to Strike (Docket No. 47) filed by defendants
Abel M. Tesfaye, Jason Quenneville, Ahmed Balshe, Wassim Salibi, The Weeknd XO, LLC,
The Weeknd XO, Inc., The Weeknd XO Music, ULC, DaHeala & Co., LLC, SAL & CO
Management LP, Sal & Co LP, XO&Co., Inc., UMG Recordings, Inc., Universal Music Group,
Inc., Universal Music Publishing, Inc., Universal Music Corporation, Kobalt Music Publishing,
Inc., erroneously sued as Kobalt Songs Music Publishing, Inc., Warner Chappell Music, Inc.,
WB Music Corp., Songs Music Publishing LLC, also sued as Songs of SMP, and Artist Nation
Management Group, Inc. (“Moving Defendants”).1/ Pursuant to Rule 78 of the Federal Rules of
Civil Procedure and Local Rule 7-15, the Court finds that this matter is appropriate for decision
without oral argument. The hearing calendared for August 26, 2019, is vacated, and the matter
taken off calendar.

I.           Factual and Procedural Background

       The Complaint filed by plaintiffs William Smith, Brian Clover, and Scott McCulloch
(collectively “Plaintiffs”) asserts claims against Abel Tesfaye, who performs professional as The
Weeknd, plus approximately 34 defendants who allegedly participated in the creation,
publication, and distribution of the musical composition “A Lonely Night.” Plaintiffs allege that
“A Lonely Night” infringes the copyright they own for their musical composition “I Need to
Love.” The Complaint alleges claims for: (1) direct copyright infringement (against all
defendants); (2) contributory copyright infringement (against all defendants); (3) vicarious
copyright infringement (against all defendants); (4) declaration of authorship/ownership; (5)
accounting - declaratory relief; (6) constructive trust - declaratory relief; and (7) unjust
enrichment.


1/
       Defendants Savan Katecha, Ali Payami, Karl Sandberg, Peter Svensson, MXM, LLC, MXM
Publishing, MXM Music AB, Wolf Cousins, Universal Publishing LTD, Universal Music Publishing
BL Limited, Big Life Music Ltd., KMR Music Royalties II SCSP, and Warner/Chappell Music
Scandinavia AB have not appeared in the action.
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 2 of 11 Page ID #:381

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                   Date    August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

II.       Legal Standards

          A.     Motion to Dismiss

        For purposes of a Motion to Dismiss brought pursuant to Federal Rule of Civil Procedure
12(b)(6), plaintiffs in federal court are generally required to give only “a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). While
the Federal Rules allow a court to dismiss a cause of action for “failure to state a claim upon
which relief can be granted,” they also require all pleadings to be “construed so as to do justice.”
Fed. R. Civ. P. 12(b)(6), 8(e). The purpose of Rule 8(a)(2) is to “‘give the defendant fair notice
of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555, 127 S. Ct. 1955, 1964, 167 L. Ed. 2d 929 (2007) (quoting Conley v. Gibson,
355 U.S. 41, 47, 78 S. Ct. 99, 103, 2 L. Ed. 2d 80 (1957)). The Ninth Circuit is particularly
hostile to motions to dismiss under Rule 12(b)(6). See, e.g., Gilligan v. Jamco Dev. Corp., 108
F.3d 246, 248–49 (9th Cir. 1997) (“The Rule 8 standard contains a powerful presumption against
rejecting pleadings for failure to state a claim.”) (internal quotation omitted).

        However, in Twombly, the Supreme Court rejected the notion that “a wholly conclusory
statement of a claim would survive a motion to dismiss whenever the pleadings left open the
possibility that a plaintiff might later establish some set of undisclosed facts to support
recovery.” Twombly, 550 U.S. at 561, 127 S. Ct. at 1968 (internal quotation omitted). Instead,
the Court adopted a “plausibility standard,” in which the complaint must “raise a reasonable
expectation that discovery will reveal evidence of [the alleged infraction].” Id. at 556, 127 S. Ct.
at 1965. For a complaint to meet this standard, the “[f]actual allegations must be enough to raise
a right to relief above the speculative level.” Id. at 555, 127 S. Ct. at 1965 (citing 5 C. Wright &
A. Miller, Federal Practice and Procedure §1216, pp. 235–36 (3d ed. 2004) (“[T]he pleading
must contain something more . . . than . . . a statement of facts that merely creates a suspicion
[of] a legally cognizable right of action”) (alteration in original)); Daniel v. County of Santa
Barbara, 288 F.3d 375, 380 (9th Cir. 2002) (“‘All allegations of material fact are taken as true
and construed in the light most favorable to the nonmoving party.’”) (quoting Burgert v.
Lokelani Bernice Pauahi Bishop Trust, 200 F.3d 661, 663 (9th Cir. 2000)). “[A] plaintiff’s
obligation to provide the grounds of his entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Twombly, 550 U.S. at 555, 127 S. Ct. at 1964–65 (internal quotations omitted). In construing
the Twombly standard, the Supreme Court has advised that “a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations. When there are
well-pleaded factual allegations, a court should assume their veracity and then determine


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 2 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 3 of 11 Page ID #:382

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                    Date   August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

          B.     Motion to Strike

       Federal Rule of Civil Procedure 12(f) provides that “the court may order stricken from
any pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter.” “The function of a 12(f) motion to strike is to avoid the expenditure of time and money
that must arise from litigating spurious issues by dispensing with those issues prior to trial.”
Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993). “Because of ‘the limited
importance of pleadings in federal practice,’ motions to strike pursuant to Rule 12(f) are
disfavored.” Estate of Migliaccio v. Midland Nat’l. Life Ins. Co., 436 F. Supp. 2d 1095, 1100
(C.D. Cal. 2006) (quoting Bureerong v. Uvawas, 922 F. Supp. 1450, 1478 (C.D. Cal. 1996)).
“Matter will not be stricken from a pleading unless it is clear that it can have no possible bearing
upon the subject matter of the litigation.” Clark v. State Farm Mut. Auto. Ins. Co., 231 F.R.D.
405, 406 (C.D. Cal. 2005) (quoting Cal. Dept. of Toxic Substances Control v. Alco Pacific, Inc.,
217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002)). “Moreover, when considering a motion to strike,
courts must view the pleading in the light more favorable to the pleader.” Id. (quoting Lazar v.
Trans Union LLC, 195 F.R.D. 665, 669 (C.D. Cal. 2000)).

        “Redundant allegations are those that are needlessly repetitive or wholly foreign to the
issues involved in the action.” Cal. Dep’t of Toxic Substances Control, 217 F. Supp. 2d at 1033
(citing Gilbert v. Eli Lilly Co., 56 F.R.D. 116, 121 n.4 (D.P.R. 1972)). Matter is “immaterial”
where it has “no essential or important relationship to the claim for relief . . . being pleaded.”
Fantasy, 984 F.2d at 1527. “Impertinent” matter does not pertain, and is not necessary, to the
issues in question. Id. “[S]candalous” matter “includes allegations that cast a cruelly derogatory
light on a party or other person.” In re 2TheMart.com, 114 F. Supp. 2d 955, 965 (C.D. Cal.
2000).

III.      Analysis

       In their Motion to Dismiss, Moving Defendants do not challenge the sufficiency of the
Complaint’s first claim for direct copyright infringement, but do challenge the viability of
Plaintiffs’ remaining claims and Plaintiffs’ ability to obtain an award of punitive damages,
statutory damages, and attorneys’ fees. Moving Defendants also seek to strike certain
allegations in the Complaint concerning other lawsuits and infringement claims made against
Mr. Tesfaye and other defendants.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 3 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 4 of 11 Page ID #:383

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                      Date   August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

          A.     Contributory and Vicarious Copyright Infringement

       Moving Defendants contend that Plaintiffs’ claims for contributory and vicarious
copyright infringement fail to state viable claims because Plaintiffs’ first claim for direct
copyright infringement is alleged against all defendants, and, according to Moving Defendants,
an infringer cannot be both a direct infringer and secondarily liable. Moving Defendants also
contend that Plaintiffs’ allegations of contributory and vicarious copyright infringement are
supported with legal conclusions rather than the well-pleaded facts required to satisfy the federal
pleading standard.

        “To establish a prima facie case of direct infringement, a plaintiff ‘must show ownership
of the allegedly infringed material’ and ‘demonstrate that the alleged infringers violated at least
one exclusive right granted to copyright holders under 17 U.S.C. § 106.’” Perfect 10, Inc. v.
Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017) (quoting A&M Records, Inc. v. Napster, Inc.,
239 F.3d 1004, 1013 (9th Cir. 2001)). “One infringes contributorily by intentionally inducing or
encouraging direct infringement and infringes vicariously by profiting from direct infringement
while declining to exercise a right to stop or limit it.” Metro-Goldwyn-Mayer Studios v.
Grokster, Ltd., 545 U.S. 913, 930, 125 S. Ct. 2764, 2776, 162 L. Ed. 2d 781 (2005); see also
Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494 F.3d 788, 795 (9th Cir. 2007) (“We have found
that a defendant is a contributory infringer if it (1) has knowledge of a third party’s infringing
activity, and (2) ‘induces, causes, or materially contributes to the infringing conduct.’” (quoting
Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004)); id. at 802 (“To state a claim for
vicarious copyright infringement, a plaintiff must allege that the defendant has (1) the right and
ability to supervise the infringing conduct and (2) a direct financial interest in the infringing
activity.” Contributory and vicarious copyright infringement are “doctrines of secondary
liability.” Grokster, 545 U.S. at 903, 125 S. Ct. at 2776, 162 L. Ed. 2d 781.

      As explained in their Opposition to the Motion to Dismiss, Plaintiffs believe that
defendants are simultaneously direct, contributory, and vicarious infringers:

                 In this modern day and age, while the Defendants certainly directly
                 infringe, they also necessarily contributorily and vicariously infringe
                 when the song is played on streaming services, advertised and played
                 on social media, downloaded, and sold in stores or online with their
                 knowledge, approval, and acquiescence.

(Opp’n at 14:1-4.) Plaintiffs cite to no authority to support their position. Nor is that position
consistent with established precedent. “Secondary liability for copyright infringement does not
exist in the absence of direct infringement by a third party.” A&M Records, Inc. v. Napster,
Inc., 239 F.3d 1004, 1013 n.2 (9th Cir. 2001) (emphasis added). Contrary to Plaintiffs’
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                           Page 4 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 5 of 11 Page ID #:384

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES - GENERAL
     Case No.     CV 19-2507 PA (MRWx)                                       Date    August 23, 2019
     Title        William Smith, et al. v. The Weeknd, et al.

contention, a defendant cannot be secondarily liable for that defendant’s own direct
infringement. Nor do Plaintiffs’ allegations of the bare legal requirements for contributory and
vicarious copyright infringement satisfy the Twombly pleading standard. The Court therefore
dismisses Plaintiffs’ claims for contributory and vicarious copyright infringement with leave to
amend. Any amended claims for contributory and vicarious copyright infringement must
include well-pleaded facts as opposed to legal conclusions in support of those claims and cannot
be based on a theory that defendants are simultaneously directly and secondarily liable for
infringement.

             B.    Declaration of Authorship/Ownership

        Plaintiffs’ fourth claim seeks a declaration that Plaintiffs are owners and authors of
defendants’ allegedly infringing “A Lonely Night” song. According to the Complaint:
“Because ‘I Need to Love’ was used to create ‘A Lonely Night,’ “A Lonely Night’ is a
derivative work in which Plaintiffs have ownership.” (Compl. ¶ 251.)2/ Moving Defendants
contend that the fourth claim fails to state a viable claim because Plaintiffs have alleged that they
never authorized defendants to create a derivative work, so “A Lonely Night” is at most an
infringing work rather than a derivative work. Moving Defendants also assert that the
declaration of authorship and ownership in an allegedly infringing work is beyond the scope of
relief authorized by the Copyright Act.

        “A ‘joint work’ is a work prepared by two or more authors with the intention that their
contributions be merged into inseparable or interdependent parts of a unitary whole.” 17 U.S.C.
§ 101. Here, Plaintiffs allege that they never authorized defendants to use “I Need to Love” or in
any other way intended that Plaintiffs’ contributions be merged with defendants’ contributions to
create “A Lonely Night,” so “A Lonely Night” cannot be a “joint work” under the Copyright
Act. Even Brownstein v. Linday, 742 F.3d 55 (3d Cir. 2014), the only case on which Plaintiffs’
rely, establishes that for two or more people to become co-authors, “each author must contribute
some non-trivial amount of creative, original, or intellectual expression to the work and both
must intend that their contributions be combined.” Id. at 64 (emphasis added); see also Garcia v.
Google, Inc., 786 F.3d 733, 742 (9th Cir. 2015) (quoting 17 U.S.C. § 101).




2/
        Plaintiffs also seek a declaration that they are the joint authors of their song “I Need to Love,”
but as Moving Defendants point out, there is no dispute that Plaintiffs are the joint authors of “I Need to
Love.” Without an actual case or controversy, Plaintiffs have not stated a viable declaratory relief claim
or otherwise established a right to a judicial declaration that they are the owners of “I Need to Love.”
To the extent Plaintiffs seek a declaration that they are the joint authors of “I Need to Love,” that claim
is dismissed without leave to amend.
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                               Page 5 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 6 of 11 Page ID #:385

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                    Date   August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

       Even accepting as true at this stage of the proceedings that “A Lonely Night” copies
without authorization portions of Plaintiffs’ “I Need to Love,” that does not, as the Complaint
alleges in conclusory fashion, establish that “A Lonely Night” is a “derivative work” in which
the author of the underlying work may obtain an authorship or ownership interest. “A derivative
work is a ‘work based upon one or more preexisting works that recasts, transforms, or adapts the
preexisting work’ such as a motion picture that is based on a literary work . . . .” DC Comics v.
Towle, 802 F3d 1012, 1023 (9th Cir. 2015) (quoting U.S. Auto Parts Network, Inc. v. Parts
Geek, LLC, 692 F.3d 1009, 1015-16 (9th Cir. 2012)); see also 17 U.S.C. § 101 (“A ‘derivative
work’ is a work based upon one or more preexisting works . . . in which a work may be recast,
transformed, or adapted.”).

        The copyright owner has “the exclusive rights to . . . authorize . . . [and] prepare
derivative works based upon the copyrighted work . . . .” 17 U.S.C. § 106(2). “[A] work will be
considered a derivative work only if it would be considered an infringing work if the material
that it has derived from a pre-existing work had been taken without the consent of a copyright
proprietor of such pre-existing work.” 1 Nimmer on Copyright § 3.01 (2019); see also Micro
Star v. Formgen Inc., 154 F.3d 1107, 1112 (9th Cir. 1998); Mirage Editions, Inc. v. Albuquerque
A.R.T. Co., 856 F.2d 1341, 1343 (9th Cir. 1988). The creator of a derivative work “has a
copyright only as to those original aspects of the work that the derivative creator
contributed . . . .” DC Comics, 802 F.3d at 1023. The rights of the creator of the derivative
work do not “extend to any part of the work in which such material has been used lawfully.” 17
U.S.C. § 103(a).

       The Ninth Circuit has stated that “[i]f an unauthorized third party prepares a derivative
work, the copyright owner of the underlying work can sue for infringement.” DC Comics, 802
F.3d at 1022. Moving Defendants do not dispute that they can be sued for infringement, and in
fact do not challenge the sufficiency of the Complaint’s first claim for direct copyright
infringement. But no Ninth Circuit case has allowed the owner of the alleged underlying work
to sue for a declaration that the original creator is an owner or author of the allegedly infringing
derivative work. Plaintiffs again rely on the Third Circuit’s Brownstein v. Lindsay decision, in
which one of the two joint authors of the underlying computer program sought a declaratory
judgment of authorship of the underlying work and an accounting of profits from the derivative
works incorporating the underlying work. See 742 F.3d at 58. The Third Circuit concluded that
“even if Brownstein is not a co-author of some of the derivative versions of the LCID, he
remains the co-author of the underlying work and has an ownership interest in derivative
versions of the LCID to the extent that they incorporate the underlying work.” Brownstein, 742
F.3d at 68. Importantly, Brownstein involves an ownership and accounting dispute over
authorized derivative works and therefore does not appear to involve an infringement claim.
And by stating that “even if Brownstein is not a co-author of some of the derivative versions,”


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 6 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 7 of 11 Page ID #:386

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                   Date   August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

the Third Circuit’s decision does not support Plaintiffs’ theory that an author of the underlying
work has, as a remedy, a declaration of authorship of the derivative work.

        Because the creator of a derivative work only has a copyright in the original aspects of the
derivative work, and it is undisputed that Plaintiffs did not contribute to the original aspects of
defendants’ musical composition, there is no basis in the Copyright Act to declare Plaintiffs
authors of the allegedly derivative or infringing work. Similarly, because it is undisputed that
Plaintiffs did not intend to contribute their work to the creation of defendants’ song, they do not
fall within the definition of “joint authors” of that work. Nor are the declarations of authorship
or ownership among the remedies available in the Copyright Act for infringement. See 17
U.S.C. §§ 502-505 (specifying the remedies under the Copyright Act); see also Sony Corp. v.
Universal City Studios, Inc., 464 U.S. 417, 431, 104 S. Ct. 774, 783, 78 L. Ed. 2d 574 (1984)
(“The remedies for infringement ‘are only those prescribed by Congress.’”) (quoting Thompson
v. Hubbard, 131 U.S. 123, 151, 9 S. Ct. 710, 720, 33 L. Ed. 76 (1889)); Silvers v. Sony Pictures
Entm’t, Inc., 402 F.3d 881, 883-84 (9th Cir. 2005) (“Copyright . . . is a creature of statute, and
the only rights that exist under copyright law are those granted by statute.”). As the Ninth
Circuit has directed, Plaintiffs’ recourse is to sue for infringement. See DC Comics, 803 F.3d at
1022. For all of these reasons, the Court concludes that Plaintiffs’ fourth claim is inconsistent
with the rights and remedies established under the Copyright Act. The Court therefore dismisses
this claim without leave to amend.

          C.     State Law Claims

        Moving Defendants seek dismissal of the Complaint’s fifth, sixth, and seventh claims for
accounting, constructive trust, and unjust enrichment because they are preempted by the
Copyright Act. The Copyright Act provides that “all legal or equitable rights that are equivalent
to any of the exclusive rights within the general scope of copyright . . . are governed exclusively
by [the Copyright Act]” and that “no person is entitled to any such right or equivalent right in
any such work under the common law or statutes of any State.” 17 U.S.C. § 301(a). “In order
for preemption to occur under the federal Copyright Act, two conditions must be satisfied. First,
the content of the protected right must fall within the subject matter of copyright as described in
17 U.S.C. §§ 102 and 103. Second, the right asserted . . . must be equivalent to the exclusive
rights contained in section 106 of the Copyright Act.” Downing v. Abercrombie & Fitch, 265
F.3d 994, 1003 (9th Cir. 2001). The “equivalent rights” prong of the preemption analysis
assesses whether the potentially preempted claims “‘protect rights which are qualitatively
different from the copyright rights.’” Laws v. Sony Music Entm’t, Inc., 448 F.3d 1134, 1143
(9th Cir. 2006) (quoting Del Madera Props. v. Rhodes & Gardner, 820 F.2d 973 (9th Cir. 1987),
overruled on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517, 114 S. Ct. 1023, 127 L.
Ed. 2d 455 (1994)). To survive preemption, the claim “must have an extra element which
changes the nature of the action.” Id.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 7 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 8 of 11 Page ID #:387

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                    Date   August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

       In their Opposition, Plaintiffs do not dispute that their state law claims for accounting,
constructive trust, and unjust enrichment are preempted, but argue that they are included in the
Complaint “in the alternative to the infringement claims” because “Plaintiffs cannot rule out that
Universal [Music Publishing Group and Universal Music Publishing BL Limited] may have
attempted to authorize or license the use of their song by Defendants behind Plaintiffs’ back,
without Plaintiffs’ knowledge.” (Opp’n at 18:5-10.) The Complaint does not include any such
allegations or allege that these claims are asserted in the alternative. See Fed. R. Civ. P. 8(a)(3)
(“A pleading that states a claim for relief must contain . . . a demand for the relief sought, which
may include relief in the alternative or different types of relief.”) Because the Complaint does
not contain adequate well-pleaded allegations supporting this “secret license” theory or
expressly state that Plaintiffs are pursuing their state law claims in the alternative should a
“secret license” provide defendants with a defense to the copyright infringement claims, the
Court dismisses the Complaint’s fifth, sixth, and seventh claims with leave to amend.

          D.     Punitive Damages, Statutory Damages, and Attorneys’ Fees

       Moving Defendants also seek dismissal of Plaintiffs’ prayers for punitive damages,
statutory damages, and attorneys’ fees. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970,
974 (9th Cir. 2010) (finding that a defendant’s efforts to eliminate prayers for damages are
“better suited for a Rule 12(b)(6) motion or a Rule 56 motion, not a Rule 12(f) motion”).

        According to Moving Defendants, an award of punitive damages is not specifically
authorized under the Copyright Act. Similar to Plaintiffs’ claim for a declaration of authorship
and ownership, the Copyright Act does not include punitive damages as an available remedy.
See 17 U.S.C. §§ 502-505 (specifying the remedies under the Copyright Act); see also Sony
Corp., 464 U.S. at 431, 104 S. Ct. at 783, 78 L. Ed. 2d 574. The Ninth Circuit has recognized
that punitive damages are not available in a claim for copyright infringement. See Polar Bear
Prods., Inc. v. Timex Corp., 384 F.3d 700, 705 (9th Cir. 2004) (“By dismissing Polar Bear’s two
state law tort claims, the district court effectively precluded Polar Bear from seeking punitive
damages.”). The Court declines to adopt the reasoning of the small number of opinions relied
upon by Plaintiffs from other district courts, many of which have been criticized, that have
allowed punitive damages in copyright infringement actions. Finally, although Plaintiffs claim,
without any citation to authority, that their unjust enrichment claim allows for the recovery of
punitive damages, that argument is inconsistent with California law. See Cal. Civ. Code § 3294
(allowing exemplary damages only in actions “for the breach of an obligation not arising from
contract”); see also Grebow v. Mercury Ins. Co., 241 Cal. App. 4th 564, 580, 194 Cal. Rptr. 3d
259, 271 (2015) (“Unjust enrichment . . . [is] based on quasi-contract.”).

       Moving Defendants also seek dismissal of Plaintiffs’ claims for statutory damages and
attorneys’ fees because their alleged infringement “commenced” prior to the date Plaintiffs’
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 8 of 11
 Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 9 of 11 Page ID #:388

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                       Date   August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

registered their copyright for “I Need to Love.” The Complaint alleges that defendants released
the album on which “A Lonely Night” appears on November 25, 2016. According to the
Certificate of Registration attached as an exhibit to the Complaint, Plaintiffs’ registration of their
work has an effective date of January 7, 2019. Under § 412, the Copyright Act limits the
recovery of statutory damages and attorneys fees to those who have registered their copyrights
prior to the commencement of the infringement:

                 In any action under this title, . . . an action for infringement of the
                 copyright of a work that has been preregistered under section 408(f)
                 before the commencement of the infringement and that has an
                 effective date of registration not later than the earlier of 3 months
                 after the first publication of the work or 1 month after the copyright
                 owner has learned of the infringement, . . . no award of statutory
                 damages or of attorney’s fees, as provided by section 504 and 505,
                 shall be made for—

                 (1)     any infringement of copyright in an unpublished work
                         commenced before the effective date of its registration; or

                 (2)     any infringement of copyright commenced after first
                         publication of the work and before the effective date of its
                         registration, unless such registration is made within three
                         months after the first publication of the work.

17 U.S.C. § 412. According to the Ninth Circuit, “by denying an award of statutory damages
and attorney’s fees where infringement takes place before registration, Congress sought to
provide copyright owners with an incentive to register their copyrights promptly.” Derek
Andrews, Inc. v. Poof Apparel Corp., 528 F.3d 696, 700 (9th Cir. 2008). As explained by the
Ninth Circuit, “[e]very court to consider the issue has held that ‘infringement commences’ for
the purposes of § 412 when the first act in a series of acts constituting continuing infringement
occurs.’” Id. at 700-01 (quoting Johnson v. Jones, 149 F.3d 494, 506 (6th Cir. 1998)).
Accordingly, “the first act of infringement in a series of ongoing infringements of the same kind
marks the commencement of one continuing infringement under § 412.” Id. at 701. When that
continuing infringement commences before registration, as is alleged in Plaintiffs’ Complaint, §
412 eliminates the possibility for the recovery of statutory damages and attorneys’ fees. See id.

       Plaintiffs contend that the Ninth Circuit’s decision in Derek Andrews was impliedly
overruled by the Supreme Court’s decision in Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S.
663, 134 S. Ct. 1962, 188 L. Ed. 2d 979 (2014). In Petrella, the Supreme Court analyzed the
Copyright Act’s statute of limitations contained in § 507(b) and rejected the availability of a
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                            Page 9 of 11
Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 10 of 11 Page ID #:389

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                   Date   August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

laches defense to an infringement claim. Petrella did not disturb the Ninth Circuit’s statute of
limitations accrual rule, which provides that “when a defendant commits successive violations,
the statue of limitations runs separately from each violation.” Id. at 671, 134 S. Ct. at 1969, 188
L. Ed. 2d 979; see also id. at n.5 (favorably citing Roley v. New World Pictures, Ltd., 19 F.3d
479, 481 (9th Cir. 1994)). Petrella did not address or construe § 412’s “commencement of
infringement,” “commenced before,” and “commenced after” language and therefore does not
call into question the continuing validity of the Ninth Circuit’s analysis of § 412. Nor is there
any merit to Plaintiffs’ contention that application of § 412’s requirements violates the due
process rights of citizens of the United Kingdom. Plaintiffs are asserting a claim for violations
of the Copyright Act. That claim is subject to the requirements and limitations imposed by the
Copyright Act. There is no reason to allow citizens of another nation to recover statutory
damages and attorneys’ fees under the Copyright Act for an allegedly continuing infringement
that, if it commenced at all, commenced before they registered their copyright, when a citizen of
the United States could not obtain statutory damages and attorneys’ fees in the same situation.

      For all of these reasons, the Court concludes that Plaintiffs cannot recover punitive
damages, statutory damages, or attorneys’ fees even if they eventually prevail on their claims.
The Court therefore dismisses the Complaint’s prayers for such relief without leave to amend.

          E.     Motion to Strike

        Moving Defendants seek to strike the Complaint’s allegations that, among other things,
“[T]he Weeknd does not create his own work, but merely slavishly copies others,” “uses other
people’s work,” and has been the subject of other accusations of copying and infringement.
(Compl. ¶¶ 21-25 & 229.) Particularly given the limited importance of pleadings in federal
practice, the Court concludes that these allegations are not so immaterial, impertinent, or
scandalous that they should be stricken. At least at this stage of the proceedings, the Court
cannot determine that these allegations will “have no possible bearing upon the subject matter of
the litigation.” Clark, 231 F.R.D. at 406. In reaching this conclusion, the Court makes no ruling
concerning the admissibility of any evidence related to these allegations at later stages of the
proceedings.

                                                Conclusion

       For all of the foregoing reasons, the Court grants Moving Defendants’ Motion to Dismiss.
The Court dismisses the second, third, fifth, sixth, and seventh claims with leave to amend. The
Complaint’s fourth claim, and the prayers for punitive damages, statutory damages, and
attorneys’ fees are dismissed without leave to amend. The Court denies Moving Defendants’
Motion to Strike. Plaintiffs shall file their First Amended Complaint by no later than September
16, 2019. The First Amended Complaint shall not include any new or different defendants,
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                         Page 10 of 11
Case 2:19-cv-02507-PA-MRW Document 56 Filed 08/23/19 Page 11 of 11 Page ID #:390

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-2507 PA (MRWx)                                    Date    August 23, 2019
 Title          William Smith, et al. v. The Weeknd, et al.

claims, causes of action, or legal theories other than those specifically authorized in this Order,
without leave of this Court.

          IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 11 of 11
